       Case 2:16-cv-02296-DDC-JPO Document 198 Filed 05/10/21 Page 1 of 9




                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

FLOYD S. BLEDSOE,

                                    Plaintiff,

v.                                                         Case No. 16-2296-DDC


JEFFERSON COUNTY, KANSAS, et al.,

                                    Defendants.

                                                  ORDER

         Plaintiff Floyd S. Bledsoe brings this case for damages he suffered as a result of his

wrongful conviction (and subsequent 15-year incarceration) for sexual abuse and murder

of a child. He alleges defendants conspired and framed him for the crime, despite their

knowledge that his brother was the actual perpetrator.

         Early in the case, the presiding U.S. District Judge, Daniel D. Crabtree entered an

order denying motions to dismiss filed by defendants Michael Hayes, Jim Vanderbilt, Terry

Morgan, Jim Woods, and George Johnson.1 Vanderbilt appealed that order, and the case

was stayed pending the Tenth Circuit’s decision.2 After the Tenth Circuit affirmed the

order,3 defendants Jeffrey Herrig, Randy Carreno, Troy Frost, and Robert Poppa, all of



         1
             ECF No. 114.
         2
             ECF No. 133.
         3
             ECF No. 139.
                                                    1
O:\ORDERS\16-2296-DDC-172,174,175docx.docx
       Case 2:16-cv-02296-DDC-JPO Document 198 Filed 05/10/21 Page 2 of 9




whom where officers for the Jefferson County Sheriff’s Department (the “Jefferson County

Defendants”), filed a motion to dismiss asserting, among other things, qualified immunity

from suit.4 Judge Crabtree concluded the Jefferson County Defendants are not entitled to

qualified immunity, and granted in part and denied in part their motion to dismiss. 5 On

December 17, 2020, the Jefferson County Defendants filed a notice of appeal challenging

the denial of qualified immunity.6 Shortly thereafter, the Jefferson County Defendants

moved to stay these proceedings pending a decision on their interlocutory appeal (ECF

No. 172). Hayes and Vanderbilt separately filed motions to stay these proceedings pending

the conclusion of the interlocutory appeal (ECF Nos. 174 and 175, respectively).

         For the reasons discussed below, the Jefferson County Defendants’ motion is

granted in part and denied in part, and the motions of Hayes and Vanderbilt are denied.

The undersigned U.S. Magistrate Judge, James P. O’Hara, determines discovery should

proceed, in a limited manner, against the non-appealing defendants, and sets a status

conference to discuss the same.

         As an initial matter, all parties recognize this court was divested of jurisdiction to

proceed on the claims asserted against the Jefferson County Defendants when those




         4
             ECF No. 144.
         5
         ECF No. 158. In the same order, Judge Crabtree denied a challenge by the Board
of County Commissioners of Jefferson County, Kansas, to the municipal-liability claim
asserted against it.
         6
             ECF No. 168.
                                               2
O:\ORDERS\16-2296-DDC-172,174,175docx.docx
       Case 2:16-cv-02296-DDC-JPO Document 198 Filed 05/10/21 Page 3 of 9




defendants filed their interlocutory appeal on qualified-immunity grounds.7 Plaintiff

acknowledges he may not pursue discovery against these defendants while the appeal is

pending, unless this court were to certify the appeal as frivolous.8 On May 7, 2021, Judge

Crabtree issued an order denying plaintiff’s motion to certify the appeal as frivolous.9

Thus, to the extent the Jefferson County Defendants’ motion requests the stay of

proceedings and discovery against them, it is granted. The disputed issue before the court,

however, is whether the court should enter a discretionary stay as to the remaining, non-

appealing defendants.

         When some, but not all, defendants file an appeal on qualified immunity grounds,

the district court retains jurisdiction over claims asserted against non-appellants.10 Here,

that includes plaintiff’s claims against the non-appealing individual defendants (Hayes,

Vanderbilt, Morgan, Woods, and Johnson) and plaintiff’s Monell claim against the

Jefferson County Board of County Commissioners. Such claims will go forward regardless



         7
         See Stewart v. Donges, 915 F.2d 572, 574 (10th Cir. 1990) (quoting Griggs v.
Provident Consumer Discount Co., 459 U.S. 56, 58 (1982)) (“The filing of a notice of
appeal is an event of jurisdictional significance—it confers jurisdiction on the court of
appeals and divests the district court of its control over those aspects of the case involved
in the appeal.”).
         8
             See ECF No. 180 at 7-8.
         9
             ECF No. 197.
         10
         Walker v. City of Orem, 451 F.3d 1139, 1152 (10th Cir. 2006) (holding qualified
immunity appeal “only divested the district court of jurisdiction over claims against the
individual officers” and not claims against the non-appealing municipal defendant sheriff’s
office).
                                             3
O:\ORDERS\16-2296-DDC-172,174,175docx.docx
       Case 2:16-cv-02296-DDC-JPO Document 198 Filed 05/10/21 Page 4 of 9




of the outcome of the pending appeal. This court has broad discretion to decide whether

to stay discovery as to those claims while the interlocutory appeal is pending.11

         Discovery stays generally are discouraged because they interfere with the plaintiff’s

interest “in bringing the case to trial.”12 The Tenth Circuit has cautioned that “the right to

proceed in court should not be denied except under the most extreme circumstances.”13

However, the court has recognized that a stay may be justified when the moving

defendant’s interests outweigh those of the plaintiff or when a stay would result in

significant efficiencies for the parties or the court.14 Under this second consideration, the

court stayed the proceedings in this court the first time the case made its way to the Tenth

Circuit in 2017. 15 The court found that because the claims asserted herein are significantly




         11
        See Clinton v. Jones, 520 U.S. 681, 706 (1997); McCormick v. City of Lawrence,
218 F.R.D. 687, 693 (D. Kan. 2003).
         12
              Clinton, 520 U.S. at 707.
        Commodity Futures Trading Comm’n v. Chilcott Portfolio Mgmt., Inc., 713 F.2d
         13

1477, 1484 (10th Cir. 1983) (quoting Klein v. Adams & Peck, 436 F.2d 337, 339 (2d Cir.
1971)).
         14
           See Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay
proceedings is incidental to the power inherent in every court to control the disposition of
the causes on its docket with economy of time and effort for itself, for counsel, and for
litigants.”); Kendall State Bank v. Fleming, No. 12-2134-JWL, 2012 WL 3143866, at *2
(D. Kan. Aug. 1, 2012) (quoting Landis, 299 U.S. at 254) (“In exercising this discretion,
courts ‘must weigh competing interests and maintain an even balance.’”).
         15
              ECF No. 133.
                                               4
O:\ORDERS\16-2296-DDC-172,174,175docx.docx
       Case 2:16-cv-02296-DDC-JPO Document 198 Filed 05/10/21 Page 5 of 9




intertwined, it would be impracticable to move forward with some aspects of the case

during Vanderbilt’s interlocutory appeal.16

         So, there’s no question the court could continue to completely stay these

proceedings during the instant appeal.        But after much consideration, the court has

determined the more prudent course is to move forward with limited discovery to position

this case on the track toward trial. The circumstances are materially different now than

they were the last time the court considered the issue. First, and most importantly, the court

is very cognizant of the fact that five years now have passed since plaintiff filed this action,

yet the case is still in its infancy—discovery has not even begun.17 As this court has

recognized, “staying discovery as to all Defendants has consequences to Plaintiff in that

there are risks that witnesses’ memories will fade, witnesses may relocate, and documents

may get misplaced or destroyed.”18 The events giving rise to this case occurred more than

twenty years ago. The potential prejudice plaintiff may suffer from delaying this case

increases as time passes.

         Second, none of the moving defendants have demonstrated that a significant burden

would befall them if limited discovery proceeds. Movants make general arguments about



         16
              Id.
         17
          The parties argue over who to fault for the delay, but fault is really a tangential
issue. The fact remains that this case has languished, and this plaintiff, like all plaintiffs,
has a right to adjudication of his claims in a timely manner. See Fed. R. Civ. P. 1.
         18
              Howse v. Atkinson, No. 04-2341-GTV, 2005 WL 994572, at *2 (D. Kan. Apr. 27,
2005).
                                               5
O:\ORDERS\16-2296-DDC-172,174,175docx.docx
       Case 2:16-cv-02296-DDC-JPO Document 198 Filed 05/10/21 Page 6 of 9




the need to prevent the waste of resources, but ultimately they don’t detail any burden. For

example, the Jefferson County Defendants complain they will “expend resources in

monitoring” any un-stayed discovery involving the non-appealing defendants,19 but they

don’t explain this statement in light of the fact that they are represented by the same counsel

as the Jefferson County Board of Commissioners, who presumably already will be

monitoring the case. The court acknowledges there is discovery that will necessarily be

put on hold while the stay as to the Jefferson County Defendants is in effect. Still, the court

doesn’t envision the “duplicative” discovery forecast by movants. Movants appear to be

most concerned with the prospect of having to “reconvene[] and substantially re-do”

depositions conducted during the appeal.20 But the court has decided not to permit

depositions during this time. In the court’s view, it is most efficient to allow the limited

discovery that may proceed, to proceed.

         The Jefferson County Defendants assert they “necessarily would have to

participate” in discovery served on non-appellants, “thus eliminating their right not to stand

trial based on qualified immunity.”21 Yet, noticeably, they provide no support or

explanation for this argument. Similarly, Hayes and Vanderbilt’s argument that they

cannot “adequately defend” themselves against plaintiff’s conspiracy claims without




         19
              ECF No. 188 at 7.
         20
              ECF No. 187 at 6. See also ECF No. 175 at 4 n.2.
         21
              ECF No. 173 at 4.
                                               6
O:\ORDERS\16-2296-DDC-172,174,175docx.docx
       Case 2:16-cv-02296-DDC-JPO Document 198 Filed 05/10/21 Page 7 of 9




“involving” the Jefferson County Defendants in discovery22 is a red herring. Even if the

Jefferson County Defendants are deemed immune from suit, an issue will remain in this

case as to whether Hayes and Vanderbilt conspired with them to strip plaintiff of his rights.

Discovery on this issue is relevant (and will be permitted) with or without the Jefferson

County Defendants in this suit.

         When the court stayed this case during the first appeal, the burden-on-defendants

factor was not directly considered because plaintiff did not oppose the request for a

complete stay of the proceedings.23 Upon specifically considering the issue now, however,

the court finds defendants have demonstrated no meaningful burden. Moreover, under the

limited discovery the court foresees proceeding with at this time, no meaningful burden is

likely to arise.

         Finally, the court is not persuaded it will save itself a significant amount of effort

by granting a blanket stay of the proceedings. “It is far more likely that a stay would only

postpone the court’s work, thereby frustrating the court’s strong interest in moving its

docket.”24 In any event, any convenience the court might gather from a stay does not

outweigh the potential prejudice to plaintiff that would result.



          ECF No. 186 at 3. See also ECF No. 175 at 5 (noting Vanderbilt’s files relating
         22

to plaintiff’s prosecution are “in the hands of the Jefferson County Defendants”).
         23
              ECF No. 133 at 1.
         24
        Spears v. Mid-Am. Waffles, Inc., No. 11-2273-CM, 2012 WL 12837278, at *3 (D.
Kan. Mar. 8, 2012) (quoting FDIC v. Renda, No. 85–2216, 1987 WL 348635, at *5 (D.
Kan. Aug. 6, 1987)).
                                               7
O:\ORDERS\16-2296-DDC-172,174,175docx.docx
       Case 2:16-cv-02296-DDC-JPO Document 198 Filed 05/10/21 Page 8 of 9




         Considering all the facts, the court believes it is now time to move forward with the

start of discovery so that there will be no further delays in setting a trial on the merits of

plaintiff’s claims upon the resolution of the interlocutory appeal. The motions requesting

a blanket stay of discovery are denied.

         IT IS THEREFORE ORDERED that the Jefferson County Defendants’ motion to

stay proceedings (ECF No. 172) is granted in part and denied in part. That is, the motion

to stay is granted only to the limited extent of proceedings and discovery directly against

the Jefferson County Defendants. Otherwise, their stay motion is denied.

         IT IS FURTHER ORDERED that the stay motions by Hayes (ECF No. 174) and

Vanderbilt (ECF No. 175) are denied.

         IT IS FURTHER ORDERED that a telephonic discovery status conference is hereby

set for May 14, 2021, at 9:00 a.m. before the undersigned judge, to discuss with the non-

appealing parties the nature and scope of non-deposition discovery the court will permit

during the pendency of the pending appeal. Of course, the Jefferson County Defendants

are welcome to monitor this conference, but the court is not requiring them to so do. The

court expects all counsel who will be actively participating in the upcoming conference to

confer in good faith beforehand to see what agreements might be reached and also to help

identify the remaining areas in dispute that need to be discussed during the conference; a

joint status report must be e-mailed by counsel to the undersigned’s chambers no later than

12:00 noon on May 13, 2021. All parties and counsel participating in this phone

                                               8
O:\ORDERS\16-2296-DDC-172,174,175docx.docx
       Case 2:16-cv-02296-DDC-JPO Document 198 Filed 05/10/21 Page 9 of 9




conference are directed to dial the conference center line 888-363-4749, using access

code 8914911 to join the conference.

         Dated May 10, 2021, at Kansas City, Kansas.

                                                  s/ James P. O=Hara
                                                 James P. O=Hara
                                                 U.S. Magistrate Judge




                                             9
O:\ORDERS\16-2296-DDC-172,174,175docx.docx
